This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 VINCENT J. LOSACK and
 3 HEALING MASSAGE LLC,

 4          Plaintiffs-Appellants,

 5 v.                                                                            NO. 35,011

 6 SONNY OTERO, LORRAINE
 7 OTERO and FELIPE (Phillip)
 8 GARCIA,

 9          Defendants-Appellees.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 C. Shannon Bacon, District Judge

12 Carey Bhalla
13 Albuquerque, NM

14 for Appellants

15 Gallegos Law Firm, P.C.
16 J.E. Gallegos
17 Santa Fe, NM

18 for Appellees


19                                 MEMORANDUM OPINION

20 KENNEDY, Judge.
1   {1}   Plaintiffs Vincent J. Losack and Healing Massage LLC appeal the dismissal of

2 their suit involving the rental of retail property located in Bernalillo County. This

3 Court’s notice of proposed summary disposition proposed to affirm the district court’s

4 order. [CN 6] In response, Plaintiffs have filed a notice that they concur in that

5 proposed disposition. We, therefore, affirm the order of dismissal entered by the

6 district court.

7   {2}   IT IS SO ORDERED.



8                                               _______________________________
9                                               RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 ___________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 LINDA M. VANZI, Judge




                                            2